DETAILED ACTION
Claims 1, 3-10, 12-16, and 18-23 are pending, and claims 1, 3-8, and 21-23 are currently under review.
Claims 9-10, 12-16, and 18-20 are withdrawn.
Claims 2, 11, and 17 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.

Response to Amendment
The amendment filed 12/02/2021 has been entered.  Claims 1, 3-10, 12-16, and 18-23 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 9/02/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varetti (US 2016/0129502) in view of Ebeling (1990, Review of finite element procedures for earth retaining structures).
Regarding claim 1, Varetti discloses an additive manufacturing machine [0018]; wherein said additive manufacturing machine includes a build platform (13), metal powder centrally located atop said platform, and a procedurally generated wall structure (40) [0018-0020, fig.1-5].  The examiner reasonably considers the platform, metal powders, and wall structure of Varetti to meet the claimed limitations of a build platform, first plurality of particles, and particle containment system, respectively.
Varetti further teaches that said wall structure includes walls surrounding the aforementioned metal powder, said walls consolidated from powder deposited atop previous wall segments and consolidated into strips, which reasonably meets the limitation of a second plurality of particles consolidated together [0042, fig.1-5].  The wall structure of Varetti et al. is clearly depicted to include a top portion section, an inner face positioned in contact with said metal powders extending between the build platform and a top portion of the wall, and an outer face facing a particle-free region and extending between the build platform and a top portion of the wall [fig.1-5].  
Varetti also discloses consolidated strips (38) that are located atop said top portions, which the examiner considers to meet the claimed limitation of a “build layer retainer” [fig.5].  The depicted orientation between said strips (38) and top face of wall (40) reasonably meets “a direction substantially orthogonal to a plane defined by said top end.”  Furthermore, the examiner notes that the recitation of “configured to retain at least…” is an instance of functional language which, upon further consideration, merely imparts a further structure that the build layer retainer is capable of retaining a portion of powder.  See MPEP 2114.  Accordingly, Varetti depicts said strips (38) to surround and retain a top layer of centrally located metal powder [fig.5].
Varetti does not expressly teach a build layer structure extending a first distance and second distance as claimed.  Particularly, Varetti et al. merely depicts the strips (38) as having rectangular, straight-walled orientations as shown in fig.5 of Varetti above, as opposed to the instant claim which is recognized to require a sloped orientation wherein an inner surface in contact with powder is inclined [fig.3-5 spec.].  However, the examiner submits that this feature would have been obvious in view of the prior art.  Ebeling discloses that it is known to provide retaining wall structures with an inclined slope on a particulate-facing surface such that the compression stress on the wall can be lowered [p.8-9, fig.18].  Therefore, it would have been obvious to modify the strips (38) of Varetti by making said strips have an initial sloped orientation on the surfaces facing powder to lower compression stresses on the strips (38).  The examiner notes that the inclined surface wall orientation of Ebeling reasonably meets the claimed limitations of extending a first distance and second distance wherein the first distance is greater than the second distance as claimed.
Regarding claim 3, Varetti and Ebeling disclose the system of claim 1 (see previous).  Varetti further teaches that the strips (38) that procedurally make up wall (40) are solidified [0042].
Regarding claim 8, Varetti and Ebeling disclose the system of claim 1 (see previous).  Varetti further teaches that the containment walls are built in cycles [0042].  Therefore, in order to perform a subsequent build, the walls may have to be removed.  Alternatively, the examiner notes that removal of at least one wall would have naturally been expected to flow from the disclosure of Veretti because the formed product and walls would naturally have to be removed after completion of the manufacturing process.  Therefore, one of ordinary skill in the art would expect the containment walls to be removable. Furthermore, one would have recognized that the containment walls are the only structure separating the plurality of particles and the particle free region as shown in fig.1-5, such that said removal would naturally create a passageway as claimed [fig.1-5].
Regarding claim 21, Varetti and Ebeling disclose the system of claim 1 (see previous).  The examiner notes that the strip (38) has an outer face aligned with the outer face of wall (40) as depicted by Varetti, which the examiner reasonably considers to meet the limitation of the strip (ie. build layer retainer) extending from a radially outward portion (ie. outer face) of the containment wall [fig.1-5].
Regarding claim 22, Varetti and Ebeling disclose the system of claim 1 (see previous).  As stated above, the examiner submits that the combination of Varetti and Ebeling would reasonably suggest a container wall and strips (38) atop said wall as taught by Varetti, wherein said strips have an inclined shape as taught by Ebeling.  This suggested disclosure would naturally have a wall section with a first thickness and a strip (38) section with a different, varying thickness relative to said first thickness, which meets the instant claim.
Regarding claim 23, Varetti and Ebeling disclose the system of claim 1 (see previous).  As depicted by Varetti, strips (38) are clearly shown to be extending above previously deposited build layers of powder (20) within the container, which reasonably meets the limitation of “extending beyond the build layer along a direction orthogonal to the plane defined by the top end of the containment wall” [fig.3-5].
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varetti (US 2016/0129502) and Ebeling (1990, Review of finite element procedures for earth retaining structures) as applied to claim 1 above, and further in view of DeMuth et al. (US 2017/0120335).
Regarding claim 4, Varetti and Ebeling disclose the system of claim 1 (see previous).  Varetti does not expressly teach a support section which extends into the first plurality of particles.  DeMuth et al. teaches variable print chamber walls for powder bed fusion additive manufacturing [abstract].  DeMuth et al. teaches printing a perimeter wall and structural support for it during each layer [0052].  Therefore, it would have been obvious to one of ordinary skill in the art to use the structural support as taught by DeMuth et al. in the containment walls as taught by Varetti in order to support previously deposited layers and provide structural support to the container walls as taught by DeMuth et al. [0052].  
Both are silent as to whether the supports extend into the first plurality of particles as claimed.  However, the wall structure of Varetti would only allow for supports either on the inner side (extending into particles) or on the outer side [fig.1-5].   Given the finite number of choices presented (either inner or outer side), it would have been obvious to try to place supports which extend into the first plurality of particles (ie. inner side) because it would have been obvious to place supports either on the inner or outer side of the walls of Varetti.  Furthermore, Varetti teaches a desire to limit the amount of powder outside the containment walls [0062].  Depositing powder outside of the containment walls would be contrary to the teachings of Varetti in view of DeMuth. Therefore, one of ordinary skill in the art would be further motivated to build the supports extending into the first plurality of powders bounded by the containment walls.
Regarding claim 5, the aforementioned prior art discloses the system of claim 4 (see previous).  Since the powders taught by Varetti and DeMuth are consolidated, the examiner reasonably considers “consolidated” support powders to be solid.
Regarding claim 6, the aforementioned prior art discloses the system of claim 4 (see previous).  Varetti further depicts said walls to be perpendicular to the build platform [fig.1-5].
Regarding claim 7, the aforementioned prior art discloses the system of claim 4 (see previous).  The aforementioned prior art does not expressly teach a backing wall as claimed.  However, absent evidence to the contrary, this is a prima facie duplication of parts.  See MPEP 2144.04(VI)(B).  There appears to be no difference between the claimed particle containment wall and the backing wall.  Both appear to further constrain the volume of the manufacturing space, such that both the containment wall and backing wall as claimed have the same structure and same purpose.  Therefore, the examiner considers the recitation of a backing wall to be a mere duplication of parts absent concrete evidence or reasoning to the contrary.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varetti (US 2016/0129502) and Ebeling (1990, Review of finite element procedures for earth retaining structures) as applied to claim 1 above, and further in view of Keremes et al. (US 2013/0101746).
Regarding claim 22, Varetti and Ebeling disclose the system of claim 1 (see previous).  Varetti does not expressly teach that the containment wall and build layer retainer have different thicknesses as claimed.  Keremes et al. discloses an additive manufacturing machine to form a consolidated part and wall surrounding said part [abstract]; wherein it is known to provide said wall with different thickness depending on a level of strength required to retaining the powder material that is located between the part and retaining wall [0033].  Therefore, the examiner submits that it would have been obvious to one of ordinary skill to provide different thicknesses to the wall structure of Varetti in order to provide different levels of wall strength as required.  Specifically, the examiner notes that high wall strength (ie. thicker walls) would naturally have been required for lower wall sections towards the bottom of the part in order to adequately support subsequent, higher wall sections as well as greater pressure forces from the powder.  Thus, it would have been obvious to modify the system of Varetti by providing successively thinner strips (38) such that lower walls sections are thicker and high wall sections are thinner in consideration of wall strength as taught by Keremes et al.  Nonetheless, Keremes et al. also discloses a specific embodiment wherein the wall has a wider base that is thinned as it grows in height [0036].

Response to Arguments
Applicant’s arguments, filed 12/02/2021, have been considered but are moot in view of the new grounds based upon Ebeling above.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734